Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021, has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Taranta et al (WO2009/019299A2, published 02/12/2009, cited in the previous Office action), is withdrawn in view of the amendment of claim 1 to recite the limitation “wherein the single-phase emulsifiable concentrate is essentially free of water”.
The rejection of claims 6 and 16-19 under 35 U.S.C. 103 as being unpatentable over Taranta et al (WO2009/019299A2, published 02/12/2009, cited in the previous Office action) as applied to claims 1-5, and 7-13 above, and further in view of Pirotte et al (WO 2009/103725A2, published 08/27/2009, Machine Translation, cited in the previous Office action), is withdrawn in view of the amendment of claims 1 and 16, to recite the limitation “wherein the single-phase emulsifiable concentrate is essentially free of water”.

Claim Rejoinder
Withdrawn claims 14-15, have been rejoined with claims 1-13 and 16-19, because all the claims directed to the non-elected: i) insecticide composition according to emulsifiable concentrate composition of claim 1 (claim 14); and ii) a method of using a composition of claim 1 (claim 15), have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 12/20/2019, has been reconsidered in view of the allowability of claims directed to: i) insecticide composition according to emulsifiable concentrate composition of claim 1 (claim 14); and ii) a method of using a composition of claim 1 (claim 15), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention (e.g., claim 1), is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Taranta et al (WO2009019299A2, published 02/12/2009, cited in the previous Office action), at page 3, lines 20-34, teaches a concentrate pesticide composition comprising:
i) at least one pyrethroid insecticide compound I (e.g., tefluthrin, see page 14);
ii) at least one polar organic solvent;
6-C8 alcohol;
iv) at least one surfactant;
v) at least one non-polar organic solvent different from ii); and
vi) water. 
However, Taranta et al: i) requires water in the composition, whereas instant invention requires a composition that is essentially free of water; and ii) fails to teach or suggest a composition that is essentially free of water.
Conclusions
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629